Citation Nr: 9924279	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for left femur 
impairment with knee disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for paralysis of the 
common peroneal nerve of the left lower extremity, currently 
evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1953 to April 
1956.  

These matters came to the Board of Veterans' Appeals (Board) 
from a September 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claim of increased ratings for 
left femur impairment with knee disability, and paralysis of 
the common peroneal nerve of the left lower extremity.  A 
notice of disagreement was filed in February 1997.  A 
statement of the case was issued in June 1997.  The veteran 
filed a substantive appeal in July 1997, and requested a 
personal hearing.  The personal hearing was conducted at the 
RO in August 1997.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's left femur impairment with knee disability 
is manifested by complaints of knee and hip pain, and 
findings of full range of hip motion without symptoms and a 
normal stride, slight knee impairment, degenerative changes 
of the left knee, and no functional loss. 

3.  The veteran's incomplete paralysis of the common peroneal 
nerve is manifested by complaints of persistent paresthesia, 
and findings of some tenderness of the left greater 
trochanteric region in the upper aspect of the leg thigh, 
decreased sensation along the left lower leg from the knee 
distally onto the area of the left greater toe, and 
difficulty with the left foot, comparable to moderate 
incomplete paralysis of the peroneal nerve. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for left femur fracture residuals with knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, Diagnostic Codes 
5003, 5250, 5252, 5253, 5255, 5256, 5257, 5258, 5260, 5261 
(1998).

2.  The criteria for the assignment of a separate 10 percent 
rating for service-connected arthritis of the left knee have 
been met.  38 U.S.C.A. § 1155, 5107, 7104 (West 1991& Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Diagnostic Codes 5003, 5260, 5261 (1998).

3.  The criteria for an evaluation of 20 percent for 
incomplete paralysis of the left common peroneal nerve have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.7, 4.124a, Diagnostic Code 8521 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that in 1955, the veteran 
sustained a simple, comminuted fracture of the left femur.  
It was determined that there was limitation of leg extension, 
as well as paralysis of the peroneal nerve.  

On VA examination of June 1956, the examiner reported a 
diagnosis of chronic, left partial paralysis of the peroneal 
nerve, and a diagnosis of chronic, sensory paralysis of the 
left anterior tibial nerve.  

Entitlement to service connection for left femur impairment 
with knee disability, residuals of fracture of left femur, 
and paralysis of the branch of common peroneal was 
established by rating action of July 1956.  The left femur 
impairment was rated as 30 percent disabling, with an 
effective date of May 1, 1956.  The paralysis was rated as 20 
percent disabling, with an effective date of May 1, 1956.  

On VA examination of June 1959, the examiner reported 
diagnoses of moderate paralysis of the branch of common left 
peroneal nerve, and incomplete residuals of left femur 
fracture with bursa due to protrusion of a nail in the left 
buttock.  

By rating action of July 1959, the ratings for both the left 
femur fracture residuals and the paralysis were reduced to 10 
percent.  Each was assigned an effective date of September 6, 
1959. 

On VA examination of May 1961, the examiner reported a 
diagnosis of chronic, moderate paralysis of branch of common 
peroneal nerve, as well as a diagnosis of residuals of left 
femur fracture with atrophy of left thigh and calf.  

VA records show that in 1991, the veteran complained of pain 
associated with the left femur fracture, including pain in 
the left hip.  The records also reflect the veteran's 
complaints of left knee pain in 1992, October 1993, December 
1994 and June 1995.  In January 1991, x-rays were taken and 
the examiner reported an impression of an old healed fracture 
of the mid-portion of the left femur with pinning.  It was 
also found that the proximal portions of the pins protrude 
approximately 3 centimeters from the greater trochanter.  
When examined, the examiner noted that there had been an 
acute muscle spasm due to the protruding pin.  When x-rays 
were taken in June 1994, the examiner determined that the 
films showed a well healed upper femoral shaft fracture with 
fusiform widening of the shaft.  It was noted that the 
intramedullary rod remained in place, and that there had been 
no interval change in the appearance of the healed fracture 
or the position of the intramedullary rod when compared to 
the January 1991 x-ray.  A December 1994 x-ray report 
reflects a reported impression that there was no evidence of 
degenerative joint disease, calcification of the semilunar 
cartilage, and that there was suspect pseudogout other termed 
CPPD.  The veteran was treated for complaints of left knee 
pain in June 1995.  In July 1995, the veteran sought 
treatment for complaints of left hip pain.  X-rays were 
taken, and the examiner noted an impression of well healed 
upper femoral shaft fracture with solid union and resulting 
fusiform deformity of the upper shaft.  The intramedullary 
rod was in place, and there had been no interval change since 
the prior examination of June 1994.  

In August 1997, the veteran testified that he had increasing 
problems with pain in his hip and knee.  The type of work he 
performs requires him to stand on his feet, and the condition 
had become more painful.  With medication, he can stand for 
about 8 hours before his leg becomes bothersome.  He had to 
retire early in November 1996 due to the pain in his leg and 
knee.  The hip pain flares up whenever he is engaged in 
repetitive movement or on prolonged sitting.   

The veteran was afforded VA orthopedic and peripheral nerves 
examination in September 1997.  On the peripheral nerves 
examination, the veteran reported that there is decreased 
sensation from the knee down to the great toe with decreasing 
sensation becoming greater the more distally one goes.  He 
also reported having persistent paresthesia of the left lower 
leg.  The following objective findings were reported: some 
tenderness of the left greater trochanteric region in the 
upper aspect of the leg thigh; decreased sensation along the 
left lower leg from the knee distally onto the area of the 
left greater toe; difficulty with the left foot; symmetrical 
deep tendon reflexes; and no atrophy or varications.  The 
examiner diagnosed fractured left femur with incomplete 
paralysis of the left peroneal nerve.  

On the orthopedic examination, the veteran related that he 
had noticed increasing left hip and knee pain when standing.  
He felt that the knee did not move as smoothly as it used to.  
It barely swells or is puffy, and he experienced some 
spontaneous aching.  He did experience some relief from 
Relafen, which he has a prescription for.  He did not recall 
a separate knee injury, but did have a retained rod 
intramedullary for the repair of the femur fracture, and it 
came down close to the knee.  At that time, there were no hip 
complaints, but in the past he had problems with soreness or 
discomfort on ambulation in the left hip above the area of 
the femur fracture.  The hip was not of concern for normal 
ambulation and there was no pain directly over the femur or 
in the mid to lower third of the femur.  
The examiner observed that the extremities were of equal 
length, and that there was no atrophy noted about the thighs 
or calf.  There was a 10-inch lateral scar of the left thigh 
secondary to operation for the comminuted fracture of the 
femur and the use of the intramedullary rod for fixation.  
The area was not tender or deformed.  The hip demonstrated a 
full range of motion without symptoms and a normal stride.  
The knees were not swollen and were symmetrical.  There was 
some subpatellar crepitation and crepitation through a great 
deal of the range of motion extending medially and laterally.  
The crepitation itself was not painful.  Pressure on the 
kneecap was not painful on examination.  He could extend and 
lock the knee but with slight discomfort.  Flexion was to 120 
degrees.  The knee was stable to stress.  There was some 
crepitation on the right asymptomatic knee, but it was not 
marked. 

X-rays revealed degenerative changes at the left knee joint 
with narrowing of the medial and lateral compartments, 
peaking of the tibial spines, and chondrocalcinosis involving 
the medial compartment.  No other acute abnormality was seen.  
The distal aspect of the metallic fixation rod in the distal 
left femur was noted.  

The examiner diagnosed fracture of the femoral shaft, left, 
postoperative, healed with retained intramedullary rod.  The 
examiner also diagnosed chondromalacia left knee and x-rays 
show degenerative changes.  Regarding the considerations set 
forth by the United States Court of Appeals for Veterans 
Claims (Court) in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examiner reported that comment regarding 
disability beyond that seen at the time of examination would 
be speculative.  

II.  Legal Analysis

The Board finds that the veteran's claims are well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

Left Femur Impairment with Knee Disability

Service connection is currently in effect for left femur 
impairment with knee disability.  Diagnostic Code (DC) 5255 
contemplates femur impairment;  a 10 percent rating is 
assigned for malunion of the femur with slight knee or hip 
disability.  A 20 percent rating is assigned for malunion of 
the femur with moderate knee or hip disability.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

In this case, the evidence shows that the veteran has been 
experiencing knee and hip pain as residuals of his left femur 
fracture.  However, the Board finds that the disability 
picture does not approximate the criteria for a higher 
evaluation, even when considering the Court's directives set 
forth in DeLuca.  As noted on examination of 1997, the hip 
demonstrated a full range of motion without symptoms and a 
normal stride.  There was some subpatellar crepitation and 
crepitation through a great deal of the range of motion 
extending medially and laterally, but the crepitation itself 
was not painful.  Pressure on the knee cap was not painful on 
examination.  He could extend and lock the knee but with 
slight discomfort, and flexion was to 120 degrees.  It was 
also noted that the knee was stable to stress.  The examiner 
did comment that with respect to DeLuca, such an opinion 
would require speculation.  Based on this opinion, it can 
reasonably be concluded that the examiner did not find that 
the disability displayed any type of functional loss at the 
present time.  Also, the findings themselves noted in the 
examination report show that the the disability does not meet 
the criteria for a higher rating under DC 5255.  According to 
the examination reports of September 1997, there is no 
malunion of the femur.  Based on these findings, it is clear 
that moderate disability is not present.  Accordingly, 
consideration under 38 C.F.R. § 4.7 is not warranted.  
Therefore, based on the criteria in DC 5255, a rating higher 
than 10 percent is not warranted.  

It is necessary to consider all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 5255, do not provide a basis 
to assign an evaluation higher than the 10 percent rating 
currently in effect, even when considering the knee and hip 
complaints related to the femur fracture.

Given the findings of knee stability, the criteria under DCs 
5257 and 5258 would not be met.  A higher rating is not 
warranted under DC 5257 for knee impairment based on 
recurrent subluxation or lateral instability.  A rating in 
excess of 10 percent is also not warranted under DC 5258 for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.

As noted on examination, the left hip demonstrated a full 
range of motion.  Therefore, DCs that contemplate other 
disabilities affecting the hip are not applicable in this 
case.  For instance, the full range of motion clearly 
indicates that the disability does not involve hip ankylosis 
(DC 5250), and that thigh flexion is not limited to 30 
degrees as required for a 20 percent evaluation under DC 
5252.  Also, such range of motion demonstrated on examination 
clearly indicates that the degree of disability would not 
meet such criteria as limitation of abduction with motion 
loss beyond 10 degrees as required for a 20 percent rating 
under DC 5253.  

Although the applicable rating criteria do not provide a 
basis for a rating higher than 10 percent, in view of the 
evidence of arthritis in the left knee, it is necessary to 
consider whether an additional, separate rating is warranted 
under DC 5003.  VAOPGCPREC 23-97.

As noted in the medical findings of record, there are x-ray 
findings of degenerative changes of the left knee joint, and 
chondromalacia was diagnosed on the most recent examination.  
Under DC 5003, degenerative arthritis is rated based on the 
limitation of the part affected.  Here, the limitation of 
knee motion is contemplated by DCs 5256, 5260 and 5261.  
Under DC 5256, a 30 percent rating is warranted for knee 
ankylosis in a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees.  Under DC 5260, a 20 
percent rating is assigned for leg flexion limited to 30 
degrees.  DC 5261 provides for a 20 percent rating when leg 
extension 
is limited to 15 degrees.  Given the range of left knee 
motion reported on examination, the degree of disability 
would not meet the criteria for higher ratings under these 
DCs, and the degree of disability shown on examination is not 
comparable to such disabilities contemplated by these DCs.

However, DC 5003 also provides for a 10 percent rating for 
each major joint that has limitation of motion to a 
noncompensable degree.  In such cases, a separate rating may 
be assigned based on DC 5003.  VAOPGCPREC 23-97.  In this 
case, although the disability does not meet the criteria for 
a rating in excess of 10 percent under DC 5255, an 
additional, separate 10 percent rating is warranted under DC 
5003, based on the medical evidence showing arthritis in one 
major joint, with limitation of motion.

Thus, a 10 percent rating is warranted for the left femur 
impairment with knee disability, and an additional, separate 
10 percent rating is warranted for arthritis of the left 
knee.

Paralysis of Left Peroneal Nerve

Service connection is currently in effect for paralysis of 
the left peroneal nerve, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, DC 8521 (1998).  DC 8521 
contemplates paralysis of the common peroneal nerve, and mild 
incomplete paralysis is rated as 10 percent disabling.  A 20 
percent rating is assigned for moderate incomplete paralysis. 

The Board finds that the disability picture presented 
approximates the criteria for a 
20 percent rating under DC 8521.  On the most recent 
examination, it was noted that there was some tenderness of 
the left greater trochanteric region in the upper aspect of 
the leg thigh, decreased sensation along the left lower leg 
from the knee distally onto the area of the left greater toe, 
and difficulty with the left foot.  Also, the veteran 
reported that he experiences persistent paresthesia of the 
left leg.  Given the findings and complaints noted, it 
appears that the degree of disability due to the incomplete 
paralysis of the peroneal nerve is more than slight, and 
there is a question as to which evaluation should apply.  
38 C.F.R. § 4.7 (1998).  Since there were findings such as 
symmetrical deep tendon reflexes, and no atrophy or 
varications, the degree of disability does not appear to be 
severe.  Therefore, the 20 percent rating is adequate given 
the disability picture presented. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 8521, do not provide a basis 
to assign an evaluation higher than the 20 percent assigned 
by this decision.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 20 percent rating is warranted for 
the left peroneal nerve disability.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.

ORDER

Entitlement to a rating higher than 10 percent for left femur 
impairment with knee disability, has not been established, 
and to this extent, the appeal is denied. 

An additional, separate rating of 10 percent is warranted for 
the service-connected arthritis of the left knee.

Entitlement to a 20 percent rating for incomplete paralysis 
of the common peroneal nerve of the left lower extremity, has 
been established, and to this extent, the appeal is granted. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

